Citation Nr: 0800367	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-38 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a low back 
disability.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2003 to 
October 2003, with an unverified period of active duty from 
November 1994 to May 1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran currently has a heart disability.

2.  The competent medical evidence does not demonstrate that 
the veteran currently has a low back disability.


CONCLUSIONS OF LAW

1.  Service connection for a heart disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2007).

2.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2004 and a rating 
decision July 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2007).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the September 2005 
statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to these claims.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Heart Disability

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disability.  The competent medical evidence does not indicate 
that the veteran currently has a heart disability.

Service medical records include a February 1994 medical 
prescreening form in which the veteran denied having any 
prior medical problems or defects.  However, a March 1994 
enlistment examination noted a heart abnormality.  A clinical 
evaluation of the heart revealed a heart rate of 120 beats 
per minute.  However, an EKG performed in April 1994 was 
within normal limits and the veteran was found to be 
qualified for enlistment.  An August 2003 report shows 
complaints of an increased heart rate and lightheadedness.  
EKG findings led to a diagnosis of sinus tachycardia.  A 
September 2003 post-deployment health assessment reflects 
that the veteran had heart palpitations in August 2003 and 
was advised to report to sick call for any additional 
complaints.  However, there was no referral for additional 
cardiac care indicated in the report.  A September 2003 
statement of medical examination and duty status noted that 
the veteran had an increased heart beat, but that the 
condition was temporary.

The veteran underwent a VA heart examination in June 2004.  
The examiner noted that the service medical records showed a 
normal heart rate with the exception of an August 2003 record 
which showed palpitations and an abnormal heart rate of 133 
beats per minute.  Upon examination, the heart had a normal 
rhythm without audible or extra sounds.  Clinical and 
diagnostic tests consisted of a chest x-ray, EKG, and Holter 
monitoring which also revealed a normal heart.  The examiner 
opined that there was no evidence of any heart condition, 
including tachycardia.

The Board finds that the post-service medical records do not 
demonstrate that the veteran currently has a medically 
diagnosed heart disability or that any heart disability is 
related to her service.  The Board recognizes the veteran's 
own contention as to the diagnosis and relationship between 
her service and the claimed disease.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis, or an opinion 
relating to medical causation and etiology that requires a 
clinical examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what she 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, her own 
assertions do not constitute competent medical evidence that 
the veteran currently has a heart disability.

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently has a 
diagnosed heart disability.  In addition, there is no 
competent medical evidence that any pre-existing heart 
disability was aggravated by the veteran's service.  In fact, 
the service medical records reflect only two occasions of an 
increased heart rate at enlistment in March 1994 and during 
an examination in February 2003.  Temporary or intermittent 
flare-ups are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwisnki, 1 Vet. 
App. 292 (1991).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. § 1110.  In the 
absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In the absence of evidence showing a 
current diagnosis of a heart disability, service connection 
cannot be granted.  38 C.F.R. § 3.304(f).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that the veteran currently has a heart disability or 
that any heart disability was incurred in or aggravated by 
service.  Therefore, service connection for a heart 
disability is denied.

Low Back Disability

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disability.  The competent medical evidence does not indicate 
that the veteran currently has a low back disability.

Service medical records include a March 1994 enlistment 
examination which shows a normal spine.  A medical record 
dated in February 2003 shows treatment of a contusion from 
falling backwards in a chair which was diagnosed as a strain 
to the low back.  An emergency care treatment report shows a 
diagnosis of back pain, right greater than the left side 
without recent trauma or injury.  A subsequent report shows 
improvement of low back pain.  In June 2003, her condition 
was diagnosed as musculoskeletal back pain.  A September 2003 
statement of medical examination and duty status noted that 
the veteran had sustained a slip and fall injury to the low 
back in February 2003, but that the condition was temporary.  
A post-deployment health assessment performed in September 
2003 reflects a diagnosis of back pain.

The veteran was afforded a VA spine examination in June 2004 
and provided a history of trauma to the low back during a 
fall in service in February 2003.  She complained of mid to 
low back pain with posterior leg cramps.  She also complained 
of intermittent low back pain moderate intensity, but had not 
received treatment for the same within the previous year.  An 
x-ray and MRI of the lumbar spine performed in June 2004 were 
normal.  The examiner diagnosed a negative musculoskeletal 
lumbar spine examination.  She also underwent a VA general 
medical examination in June 2004 which diagnosed low back 
pain, myalgias.

The Board finds that the post-service medical records do not 
demonstrate that the veteran currently has a medically 
diagnosed low back disability or that any low back disability 
is related to her service.  The Board recognizes the 
contentions of the veteran and her fellow servicemen as to 
the diagnosis and relationship between her service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As laypersons, however, they are not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what she experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, their 
assertions do not constitute competent medical evidence that 
the veteran currently has a back disability.

To the extent that the veteran complains of any low back 
pain, pain itself is not a disability for VA purposes.  A 
symptom alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability.  Without a pathology to which the complaints of 
low back pain can be attributed, there is no basis to find a 
low back disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
(pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently has a 
diagnosed low back disability.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the 
absence of evidence showing a current diagnosis of a low back 
disability, service connection cannot be granted.  38 C.F.R. 
§ 3.304(f).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for a low back disability is denied.


ORDER

Service connection for a heart disability is denied.

Service connection for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


